Appeal by defendant from a judgment of conviction of violation of subdivision 2 of section 664 of the Labor Law, as implemented by Mandatory Order No. 6 (minimum wages in the hotel industry; 3 N. Y. State Official Compilation of Codes, Rules and Regulations [Dept, of Labor], p. 873), rendered by a City Magistrate holding a Court of Special Sessions of the City of New York, Borough of Brooklyn. Judgment unanimously affirmed. A rooming house comes within the definition of “ hotel industry ”, as contained in the order. Present — Lewis, P. J., Hagarty, Johnston, Adel and Nolan, JJ.